Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
2.	This office action for US Patent application 16/813,994 is responsive to the communication filed 05/20/2021, in response to the Final Rejection of 03/17/2021. Claim 1-2 have been cancelled. Currently, claim 3 is pending and are presented for examination.

Response to Arguments
3. 	The information disclosure statement (IDS) was submitted on 03/19/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4.	Applicant has filed terminal disclaimers (T.Ds) with respect to U.S Patent No. 8,913,665 B2 (Application No. 13/660,245), U.S Patent No. 8,861,606 B2 (Application No. 13/660,507), U.S Patent No. 8,873,635 B2 (Application No. 13/940,726), U.S Patent No. 9,191,679 B2 (application No. 14/317, 171), U.S Patent No. 10,321,152 (application No. 14/074,179), U.S Patent No. 10,631,004 (application No. 16/399,437). The terminal disclaimers were approved by the office on 05/20/2021. Therefore, the rejection of double patenting has been withdrawn.

Allowable Subject Matter
5.	Claim 3 is allowed.

Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance: The prior arteither singly or in combination fails to specifically disclose the limitations of the independent claims as set forth in applicants associated remarks and terminal disclaimers (T.Ds)  filed 05/20/2021.
	Most Pertinent Prior Art(s):
Jeon (US2005/0129116A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486